Citation Nr: 1004003	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  09-19 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
service member's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. Section 1151 for the service 
member's death claimed to be a result of improper treatment 
or the lack of treatment provided by the New Orleans VA 
Medical Center (VAMC) and other VA medical facilities after 
Hurricane Katrina.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member had honorable active service in the US 
Army from September 1966 to August 1968.  The service member 
passed away on April [redacted], 2007; the appellant is the service 
member's widow.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In October 2009, the appellant provided testimony 
before the undersigned Acting Veterans Law Judge via a 
videoconference hearing.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The appellant has come before the VA asking that service 
connection be granted for the cause of her husband's death.  
She further contends that as a result of a lack of treatment 
or inadequate treatment following Hurricane Katrina, her 
husband was not given proper care by VA health care 
providers, and that this lead to his death in 2007.  

With respect to the appellant's first contention, the 
appellant has indicated that as a result of the service 
member's exposure to chemical dioxins (Agent Orange) while in 
the Republic of Vietnam, he developed hypertension.  She 
maintains that her husband's hypertension led to the 
development of atherosclerotic cardiovascular disease which 
resulted in his death in April 2007.  As such, she believes 
VA compensation benefits should be awarded to her.  

Alternatively, she has averred that the VA medical system 
failed when it did not properly diagnosis her husband 
correctly in August 2005.  That is, she believes that the VA 
Medical Center (VAMC) in New Orleans should have provided 
bypass surgery for her husband instead of merely inserting 
stents following cardiac catheterization into the arteries 
leading to his heart.  She further maintains that after 
releasing her husband from the hospital in August 2005, VA 
medical personnel should have ensured that he received the 
proper treatment and care needed in the aftermath of 
Hurricane Katrina.  She has intimated that the VA's overall 
lack of emergency preparedness along with the lack of needed 
care aggravated her husband's heart condition.  Additionally, 
she believes that the VA erred when it did not schedule the 
service member for bypass surgery after he began receiving 
treatment at the Biloxi VA Medical Center.  She contends that 
this overall purported ill treatment or lack of treatment led 
to her husband's death.  

For § 1151 claims, a claimant is required to show fault or 
negligence in medical treatment.  Specifically, the claimant 
must show additional disability or death which was caused by 
VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
2002); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 40-97; Pub. L. 
No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b) (2009).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2) 
(2009).  Compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
appellant.  38 C.F.R. § 3.358(c)(3) (2009).

After reviewing the statements made by the appellant, it is 
the opinion of the Board that the information does not 
provide the Board with the evidence needed in order to 
determine whether the appellant should be awarded 
compensation benefits in accordance with 38 U.S.C.A. § 1151.  
In other words, the medical documents do not specifically 
find whether the service member's stent surgery was 
appropriate, and that the aftercare provided was careless, 
negligent, lacking of proper skill, erroneous, or in some 
manner faulty, or that the failure of the surgery (and the 
purported need for bypass surgery) was "not reasonably 
foreseeable".  See 38 U.S.C.A. § 1151 (West 2002) & 38 
C.F.R. § 3.358 (2009).  Moreover, there is nothing in the 
medical records now contained in the claims folder indicating 
that the service member was ever notified that bypass surgery 
was an option or that additional treatment could be obtained 
through another VA facility after Hurricane Katrina.  

The Board would further note that a review of the service 
member's VA medical treatment records suggests that all of 
the records of the service member have not been obtained and 
included in the claims folder for review.  That is, during 
the appellant's hearing before the Board, she stated that 
approximately three to four weeks after Hurricane Katrina, 
the service member obtained treatment from the Biloxi VAMC.  
This would mean that he obtained treatment in September or 
October 2005.  However, the claims folder does not contain 
these records.  After August 2005, the next medical record is 
from January 2006.  Based on the testimony provided by the 
appellant, it appears that there may be missing records that 
may provide additional information needed in evaluating her 
claim.  On this point it is also noted that the claims folder 
contains electronic records but does not contain any written 
records of treatment.  Although the VAMCs use of electronic 
files is commendable, it is also unusual that there are 
simply no handwritten records for the service member.  Thus, 
the claim will be remanded to the RO/AMC for the purpose of 
discovering whether any additional records of the service 
member are available for inclusion in the claims folder for 
review.  

It is further noted that the appellant has intimated that a 
medical professional did not complete the service member's 
certificate of death.  She stated in her hearing that the 
person from her local parish did not review the service 
member's medical files, did not perform an autopsy, and 
merely made a conclusion based on the medications taken by 
the service member during his lifetime.  Because there is a 
lack of clarity in how the certificate of death was prepared, 
the Board believes that inquiries should be made of the 
parish in order to obtain a greater understanding in how the 
parish agent determined the service member's cause of death.  
Hence, the claim will also be remanded for this action.  

Additionally, a further review of the claims folder indicates 
that a VA medical doctor or expert has not provided any 
comments on the assertions made by the appellant.  Moreover, 
the claims folder is negative for any comments, either 
positive or negative, from VA medical specialists on the 
assertions made by the appellant's representatives.  Based 
upon the evidentiary record in the instant case (or the lack 
thereof), and in light of the applicable provisions of the 
Veterans Claims Assistance Act of 2000, it is the Board's 
opinion that a VA opinion should be obtained and included in 
the claims folder prior to the Board issuing a determination 
on the merits of the appellant's claim.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should request a copy of 
all noncomputer-generated medical 
treatment records from the New Orleans 
and Biloxi VA Medical Centers.  Of 
interest are any cardiac records from 
August 2005 and post-Katrina records 
stemming from August 2005 to January 
2006.  If these records are unavailable, 
the appropriate VAMC should indicate as 
such.

2.  The AMC/RO should contact the 
Coroner's Office of St. Tammany Parish, 
located at 550 Brownswitch Road, Slidell, 
Louisiana 70458, and request additional 
information from that office concerning 
the completion of a death certificate.  
Specifically, the AMC/RO should inquire 
as to how the service member's cause of 
death (atherosclerotic cardiovascular 
disease) was determined without an 
apparent review of the service member's 
medical records or an autopsy.  All 
information obtained should be included 
in the claims folder for review.  

3.  After the above taskings has been 
accomplished, the RO/AMC should arrange 
for the service member's claims folder to 
be examined by a board (at least two) of 
cardiologists.  The examiners should be 
asked to comment on the following:

A.  The examiners are asked to state 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that the service member's coronary artery 
disease had its onset in service or 
within one year of service discharge or 
was otherwise related to his active 
service or caused by the service member's 
exposure to chemical dioxins while he was 
stationed in the Republic of Vietnam.  An 
opinion should also be provided as to 
whether it can be determined if the 
service member actually suffered from 
ischemic heart disease which may be 
related to chemical dioxin exposure.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

B.  The examiners should provide comments 
as to whether it is factually 
ascertainable that the service member 
should have undergone bypass surgery vice 
cardiac catheterization in August 2005.  
They should also provide comments as to 
whether it is factually ascertainable 
that the insertion of stents did not 
alleviate the service member's cardiac 
condition and that bypass surgery should 
have been performed prior to his death.  

C.  The examiners should provide comment 
as to whether the release of the service 
member from the New Orleans VAMC shortly 
after the cardiac catheterization and 
without apparent follow-up by VAMC 
personnel was:

(1)	Careless.

(2)	Negligent.

(3)	Indicative of medical personnel 
lacking proper skill.

(4)	An error in judgment.

(5)	A similar instance of fault.

D.  The examiners should comment on 
whether the nonperformance of cardiac 
bypass surgery was indicative of:

(1)	Carelessness.

(2)	Negligence.

(3)	Indicative of medical personnel 
lacking proper skill.

(4)	An error in judgment.

(5)	A similar instance of fault.

The examiners should also be asked to 
comment on whether bypass surgery could 
have been performed at the Biloxi VAMC 
shortly after Hurricane Katrina or 
whether the surgery could have been 
performed at another VAMC near the 
service member.  

E.  The examiners are asked to provide 
statements with respect to the 
appellant's post-surgery experiences and 
the purported lack of emergency 
preparedness by the VA Medical Center 
located in New Orleans.  That is, did the 
purported lack of contact by the New 
Orleans VAMC shortly after the cardiac 
cathertization and the possible lack of 
facilities at the Biloxi VAMC adversely 
affect the service member in any manner.  

The complete rationale for all opinions 
expressed must be provided and the 
examiners should discuss any contrary 
opinions, including that of the 
appellant.

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiners in their reports.  It is 
requested that the results of the review 
be typed and included in the claims 
folder for review.

4.  Following completion of the 
foregoing, the RO/AMC must review the 
requested medical report and ensure that 
the above requested development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).  In other words, if 
the examination report does not provide 
comments to the items noted above, the 
RO/AMC must return the report to the VA 
cardiologists for completion.

Thereafter, the AMC should re-adjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the accredited representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


